DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Evans on July 25, 2022.

The application has been amended as follows: 

IN THE CLAIMS
In claim 1, line 5, the words “adjusting an” have been deleted and --controlling the fuel injector to inject fuel with an adjusted-- have been inserted.  
Claim 13-20 have been canceled.  

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Amendments to the claims were received on July 1, 2022.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).  

The prior art of record fails to teach or render obvious making adjustments to the inter-injection spacing of a second set of two injections based on the inter-injection spacing of a prior set of two injections only when the inter-injection spacing of the second set of two injections is lower than a threshold period, as stated in claim 1.  

Claims 2-12 are allowable based on their dependence on an allowable claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747             


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747